IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No.39995

STATE OF IDAHO,                                           2013 Unpublished Opinion No.342

        Plaintiff-Respondent,                             Filed: January 28,2013

v.                                                        Stephen W. Kenyon, Clerk

WINSTON REESE SEAL,                                       THIS IS AN UNPUBLISHED
                                                          OPINION AND SHALL NOT
        Defendant-Appellant.                              BE CITED AS AUTHORITY


        Appeal from the District Court of the Fifth Judicial District, State of Idaho,
        Minidoka County. Hon. Michael R. Crabtree, District Judge.

        Order denying I.C.R. 35 motion to correct an illegal sentence, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Jordan E. Taylor, Deputy
        Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. wasden, Attomey General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                        Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                     and GRATTON, Judge


PER CURIAM
       Winston Reese Seal pled guilty to grand theft with a persistent violator enhancement.
Idaho Code $$ 18-2403, 18-2407, 19-2514. The district court sentenced Seal to a unified
sentence of twenty years with five years determinate. Seal filed an Idaho Criminal Rule 35
motion to correct an illegal sentence, which the district court denied. Seal appeals asserting that
the district court erred in denying his Rule 35 motion.
       Seal argues that the district court erred in denying his I.C.R. 35 motion because his
sentence was illegal due to inaccuracies in the calculation of restitution and that he was not
allowed to present evidence regarding restitution. Pursuant to Rule 35(a), the district court may
correct an illegal sentence at any time. In an appeal from the denial of a motion under Rule 35(a)
to correct an illegal   sentence, the question   of whether the sentence   imposed   is illegal is   a
question of law freely reviewable by the appellate court. State v. Josephson, 124ldaho 286,287,
858 P.2d 825, 826 (Ct. App. 1993); State v. Rodriguez, I 19 Idaho 895, 897,811 P.2d 505, 507
(Ct. App. 1991). ln State v. Clements, 148 Idaho 82,86,218 P.3d 1143, II47 (2009), the Court
held that a Rule 35 motion to correct an illegal sentence must show that the sentence is illegal on
the face of the record and does not involve significant questions of fact or require an evidentiary
hearing. Seal's motion does not satisfu this standard. In addition,in State v. Ferguson, 138
Idaho 659, 66t , 67 P .3d l27I , 1273 (Ct. App. 2002), we noted that relief from a restitution order
cannot be pursued by a motion to reduce or correct a sentence pursuant to Rule      35. Finally, to
the extent Seal's motion seeks relief from a sentence imposed in an illegal manner, it is untimely
under the rule.
       Having reviewed the record in this case, we conclude that Seal has failed to demonstrate
that his sentence is illegal. Thus, the district court did not err in denying his Rule 35 motion.
Therefore, the district court's order denying Seal's Rule 35 motion is affirmed